Opinion issued December 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00939-CR
                           ———————————
                EX PARTE ANDRES C. MACIAS, Appellant



                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1483447


                         MEMORANDUM OPINION

      Appellant, Andres C. Macias, was indicted in the trial court cause number

1482777 for the first-degree felony offense of possession with intent to deliver a

controlled substance, namely, cocaine, weighing at least 400 grams, specifically

4,947 grams with a street value of $497,000. See TEX. HEALTH & SAFETY CODE

ANN. §§ 481.112(a), (f) (West Supp. 2014). On September 25, 2015, the trial court
set pre-trial bond at $1,000,000. On September 30, 2015, appellant filed a pre-trial

application for a writ of habeas corpus, which was assigned underlying trial court

cause number 1483447. Appellant sought a bond reduction in trial court cause

number 1482777 to $50,000 or to a reasonable amount. See TEX. CODE CRIM.

PROC. ANN. art. 11.24 (West Supp. 2014).

      After a writ hearing held on October 14, 2015, the trial court granted

appellant habeas relief by lowering the pre-trial bond to $350,000, and signed a

judgment. On October 22, 2015, appellant timely filed a notice of appeal of the

judgment, claiming that the trial court erred in reducing his bond to $350,000,

because he had requested a lower amount and requesting that the bond should be

further reduced to $100,000. See TEX. R. APP. P. 26.2(a)(1), 31.1. On October 26,

2015, the trial court certified that this was not a plea-bargain case and that

appellant had the right of appeal. See id. 25.2(a)(2), (d).

      On November 18, 2015, appellant filed a motion to dismiss his appeal,

contending that, because he has since posted the $350,000 bail in trial court cause

number 1482777 after filing his notice of appeal, this appeal has now been

rendered moot. See TEX. R. APP. P. 42.2(a). The trial clerk filed a supplemental

clerk’s record in this Court on November 24, 2015, which attached appellant’s bail

bond, filed on November 4, 2015, confirming that it was paid.



                                           2
      “The longstanding rule in Texas regarding habeas corpus is that where the

premise of a habeas corpus application is destroyed by subsequent developments,

the legal issues raised thereunder are moot.” Ex parte Guerrero, 99 S.W.3d 852,

853 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (internal quotation marks and

citation omitted) (mem. op.) (granting State’s motion to dismiss appeal of pre-trial

habeas application seeking a bond reduction after appellant posted bond and was

released). Also, though appellant’s motion to dismiss does not contain a certificate

of conference, the motion has been on file with the Court for more than ten days

with no response filed, no opinion has issued, and the motion is signed by both the

appellant and his counsel. See TEX. R. APP. P. 10.3(a)(2), 42.2(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3